Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between STEVEN ANAYA (“Anaya” or “you”) and
CANTEL MEDICAL CORP. (“Cantel” or the “Company”) (collectively referred to as
the “Parties” and individually as a “Party”).

 

WHEREAS, Anaya entered into an Amended and Restated Executive Severance
Agreement with the Company effective as of November 17, 2014 (the “Severance
Agreement”);

 

WHEREAS, the Parties desire to supersede, cancel and replace the Severance
Agreement with this Agreement; and

 

WHEREAS, the Parties wish to enter into this Agreement to set forth the terms of
Anaya’s separation from employment and to resolve fully any and all matters,
claims and disputes that Anaya may have against the Company and any of the other
Company Releasees (as defined below).

 

NOW, THEREFORE, in consideration of the promises, covenants, payments, and
release and waivers contained herein, Anaya and Cantel agree as follows:

 

1.                                      Separation from Employment.

 

1.1                               Unless there is an Earlier Separation Date by
Anaya or an Earlier Separation Date by the Company (as those terms are defined
in Section 1.4 below), Anaya’s employment by the Company (and by any and all of
the other Company Releasees (defined in Section 3 below)) is terminated
effective March 31, 2017.  The term “Separation Date” as used in this Agreement
means the earliest to occur of (i) March 31, 2017 (the “Outside Date”), (ii) the
Earlier Separation Date by Anaya or (iii) the Earlier Separation Date by the
Company.  Effective as of the Separation Date, Anaya is also terminated from any
and all positions and/or offices and directorships Anaya may hold at or with the
Company (and any and all of the other Company Releasees).  The period of time
between the Effective Date of this Agreement (defined in Section 14 below) and
the Separation Date is referred to in this Agreement as the “Continuation
Period.”

 

1.2                               During the Continuation Period, subject to
Section 1.4, Anaya shall continue to perform his usual duties, assist in the
transition of those duties and perform such other duties and responsibilities
consistent with his position as requested by the Company (collectively, “Duties
and Responsibilities”).  It is understood and agreed that Anaya will not refuse
any reasonable request by the Company to perform the Duties and Responsibilities
during the Continuation Period.  Additionally, during the Continuation

 

--------------------------------------------------------------------------------


 

Period, Anaya will continue to be subject to, and will be required to comply
with, the applicable policies and procedures of the Company and the terms of the
Confidentiality and Non-Competition Agreement that he entered into with Cantel
as of January 1, 2010 (the “Confidentiality Agreement”) as well as his fiduciary
duties and other obligations under law and/or agreement.

 

1.3                               During the Continuation Period, Anaya will
continue to receive his usual salary (the “Salary Continuation Payments”) and
health benefits pursuant to the Company’s group plans and other benefits (e.g.,
paid PTO and holiday days) under the same terms and conditions as he was
receiving such health benefits and other benefits on the date of his execution
of this Agreement, subject to the terms of this Agreement and such plans and
policies.  The Company reserves the right to amend, alter, modify or terminate
its benefits plans and policies at any time so long as he is not treated
differently than other executives of the Company.  Anaya will not be entitled to
any salary continuation or other compensation with respect to any period
following the Separation Date.  The Salary Continuation Payments will be paid to
Anaya on the Company’s customary payroll dates, and in accordance with the
Company’s customary payroll practices, less all applicable taxes, withholdings
and deductions required by law and/or agreement.  Anaya’s base salary will not
be increased or reduced during the Continuation Period.

 

1.4                               (a)                                 It is
understood and agreed that during the Continuation Period, Anaya may engage in
interviews and other activities for purposes of securing new employment, and
Anaya may accept an offer of new employment.  However, if Anaya chooses to
terminate his employment with the Company prior to March 31, 2017, due to new
employment or for any other reason, Anaya must submit to the Company advance
written notice of the date of such termination at least ten (10) business days
prior to such date (“Earlier Separation Date by Anaya”).  Anaya acknowledges and
agrees that if he terminates his employment under this Section 1.4, the extent
of his Severance Benefits described in Section 2.1 below will be reduced as
described in said Section.

 

(b)                                 The Company may also choose for convenience
or any other reason to terminate Anaya’s employment at any time during the
Continuation Period by providing Anaya with written notice of the same, in which
case Anaya’s employment with the Company (and with any and all of the other
Company Releasees) will terminate on the date set forth in such written notice
(“Earlier Separation Date by the Company”).  Unless such Earlier Separation Date
by the Company is due to a termination for Cause (as that term is defined in the
Severance Agreement), provided that Anaya timely signs, delivers and does not
revoke this Agreement and timely signs and delivers the Additional General
Release (as defined in Section 3 below), Anaya will still be provided with the
Severance Benefits.

 

2

--------------------------------------------------------------------------------


 

2.                                      Severance Benefits.

 

2.1                               Provided that Anaya signs and delivers this
Agreement to the Company on or prior to the Deadline (defined in Section 14
below) and does not revoke this Agreement within seven (7) days after it is
signed by Anaya (as described in Section 16 below), and provided that Anaya
complies with the terms of this Agreement and the Confidentiality Agreement and
further provided that Anaya timely signs and delivers to the Company the
Additional General Release (defined in Section 3 below), the Company agrees to
provide Anaya with the payments and benefits specified in Sub-Sections (a) -
(e) of this Section 2.1 (referred to collectively as the “Severance Benefits”):

 

(a)                                 Severance Pay.  Severance pay equal to 18
months’ of base salary (with base salary determined on the day preceding the
separation date, but in no event less than Anaya’s base salary on the date
hereof); provided, however, that in the event of an Earlier Separation Date by
Anaya without the prior written approval of Cantel, the severance pay will be
reduced to an amount equal to 12 months of base salary (determined in the same
manner as described above).  The severance pay will be paid in a lump sum within
ten (10) calendar days after receipt by Cantel of the duly executed original
Additional General Release.  All payments made under this Agreement are subject
to all withholding and applicable taxes.

 

(b)                                 MICP:  Anaya will be eligible for his full
(unprorated) FY17 MICP payment to the extent Cantel makes MICP payments
generally with respect to the fiscal year ending July 31, 2017 (“FY17”);
provided, however, that in the event of an Earlier Separation Date by Anaya,
Anaya’s MICP payment for FY17 will be paid on a prorated basis, based on the
number of days Anaya was employed during FY17.  The MICP payment is subject to
the terms and conditions of the FY17 Executive Compensation Memorandum,
including, without limitation, the approval of the Compensation Committee of
Cantel’s Board of Directors.   Such payment will be made in a lump sum at the
time that MICP payments are made to Cantel employees generally under the terms
of the FY17 Executive Compensation Memorandum.

 

(c)                                  RSAs:  Any and all unvested shares of
restricted Cantel stock underlying Restricted Stock Awards (“RSAs”) that are
held by Anaya on his last day of employment, including, without limitation, the
shares of restricted Cantel stock issued under the Sales-related RSAs and the
TSR-related RSAs issued to Anaya on October 10, 2016 (collectively, the
“Performance-Based RSAs”), will be deemed vested and no longer subject to
forfeiture as of Anaya’s last day of employment upon the date of receipt by
Cantel of the duly executed original Additional General Release; provided,
however, that in the event of an Earlier Separation Date by Anaya without the
prior written consent of Cantel, the Performance-based RSAs will be forfeited on
the last date of Anaya’s employment.  If the vesting of Anaya’s
Performance-Based RSAs is accelerated under this paragraph, then

 

3

--------------------------------------------------------------------------------


 

they will be deemed to have achieved precisely 100% of the Performance Targets
thereunder (i.e., 100% of sales target for Sales-based RSAs and
40th-50th percentile rank vs. index comparator group for TSR-based RSAs).

 

(d)                                 Partial Payment of COBRA Continuation
Premiums.  Cantel will pay the employer portion of the premiums for COBRA
continuation coverage for Anaya (to the extent applicable) for the twelve (12)
consecutive month period commencing on the first full month following the
Separation Date, for Cantel’s group medical and dental insurance (to the extent
applicable), so long as Anaya is not covered under another employer’s benefits
plans during such time.  In order for Cantel to make the premium payments noted
above in this paragraph, you, in addition (i) must be participating in Cantel’s
group medical and dental plans; and (ii) must elect COBRA continuation
coverage.  If you wish to continue COBRA continuation coverage beyond the twelve
month period following your last day of employment, you must pay the required
premiums as set forth in the COBRA information you receive from Discovery
Benefits (or successor company).

 

If Cantel determines that payment of the employer portion of the COBRA premiums
under this Sub-Section (d) would result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Internal Revenue Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying the employer portion of
the COBRA premiums, Cantel may instead elect to pay you on or about the first
day of the month of each month commencing April 2017 (or the first full month
following your last day of employment) and ending March 2018 (or the twelfth
month after your last day of employment) a fully taxable cash payment equal to
the employer portion of the COBRA premiums for that month, subject to applicable
tax withholdings (the “Special Severance Payment”), for the months during which
you are entitled to receive payment of the employer portion of the COBRA
premiums under this Sub-Section.  You may then, but will not be obligated to,
use the Special Severance Payment toward the cost of COBRA premiums.  By your
signature below, you acknowledge and agree that Cantel may modify or terminate
its group insurance plans at any time and that, notwithstanding the above, you
will have the right to participate in Cantel’s group health and dental insurance
plans only in accordance with applicable plan documents.  You further agree to
promptly provide Cantel notice if you become covered or eligible to be covered
under another medical or health insurance policy or plan, including but not
limited to, a medical or health insurance policy or plan of another employer or
your own business.

 

(e)                                  Outplacement Services.  Cantel will pay the
cost of outplacement services incurred by you during the period commencing on
the date hereof and ending on March 31, 2018 and provided by a firm of your
choice, up to a total of Twenty Thousand Dollars ($20,000).  Payment for
outplacement expenses will be made by

 

4

--------------------------------------------------------------------------------


 

Cantel promptly following the Company’s receipt of appropriate invoices
documenting such expenses.

 

(f)                                   Change in Control Payment.  If (i) a
“Change in Control” of Cantel (as defined in the Severance Agreement) occurs
within six months after the Separation Date, or (ii) a “Potential Change in
Control” of Cantel (as defined in the 2012 Severance Agreement”) occurred prior
to the Separation Date and a resulting “Change in Control” of Cantel occurs
within 15 months following the Potential Change in Control, then Cantel will pay
you lump sum of $475,000.  Such payment will be paid to you within ten (10) days
following the date of the Change in Control; provided, however, that if
necessary to be compliant with Section 409A (as defined below), as determined by
the Company in consultation with Anaya and his legal counsel, the payment may be
made no earlier than the date which is six months plus one day following the
Separation Date.

 

2.2                               Anaya acknowledges and agrees that if Anaya
does not timely execute and deliver this Agreement or if Anaya revokes this
Agreement, this Agreement will not become effective or enforceable and Anaya
will not be entitled to receive the Severance Benefits.  Anaya further
acknowledges and agrees that if he timely executes, delivers and does not revoke
this Agreement but thereafter fails to timely execute and deliver the Additional
General Release, Anaya will not be entitled to receive the Severance Benefits.

 

2.3                               If Anaya’s employment is terminated for Cause
(as defined in the Severance Agreement), Anaya will not be eligible for and will
not receive the Severance Benefits.

 

2.4                               Anaya acknowledges and agrees that the
Severance Benefits provided under this Agreement exceed any and all wages,
bonuses, deferred compensation, vacation pay, holiday pay, sick pay, severance
pay, other compensation and payments, and other benefits of any kind whatsoever
to which Anaya may have been entitled from the Company (and/or from any of the
other Company Releasees) absent this Agreement.  Additionally, Anaya
acknowledges and agrees that other than the Severance Benefits provided for in
this Agreement, his regular salary and regular benefits up to and including his
last day of employment, and pay for any accrued, unused vacation days up to and
including his last day of employment, the Company (and/or any of the other
Company Releasees) is under no further obligation to make any payments or
provide any other benefits of any kind to, or on behalf of, Anaya for any reason
whatsoever.  Anaya represents that Anaya has reported to the Company all
job-related accidents, injuries and/or illnesses through the date hereof and
will do so in a timely manner through the Separation Date.

 

3.                                      GENERAL RELEASE BY ANAYA.  Anaya
acknowledges and agrees that for and in consideration of the Severance Benefits
and other valuable consideration provided for in this Agreement, Anaya, for
himself and for his heirs, executors,

 

5

--------------------------------------------------------------------------------


 

administrators, trustees, legal representatives, successors and assigns
(collectively referred to for purposes of this General Release as the “Anaya
Releasors”), hereby forever releases and discharges Cantel, and any and all of
Cantel’s past, present and future parent entities, subsidiaries, divisions,
affiliates, affiliated or related business entities, assets, employee benefit
and/or pension plans or funds, successors and assigns, and any and all of their
and Cantel’s past, present and future owners, directors, officers, shareholders,
members, insurers, attorneys, fiduciaries, employees, agents, trustees,
predecessors, successors and assigns (collectively, the “Company Releasees”),
from any and all claims, demands, causes of action, and liabilities of any kind
whatsoever (upon any legal or equitable theory, whether based on any federal,
state or local constitution, statute, ordinance, regulation, common law, court
decision or otherwise), whether known or unknown, asserted or unasserted, which
any of the Anaya Releasors ever had, now have, or hereafter may have against any
of the Company Releasees by reason of any actual or alleged act, omission,
transaction, practice, policy, conduct, occurrence and/or other matter from the
beginning of the world up to and including the date that Anaya signs this
Agreement.

 

Without in any way limiting the generality of the foregoing, the Anaya Releasors
so release and discharge the Company Releasees from, including but not limited
to:

 

(a)                                 any and all claims arising under Title VII
of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act (“ADEA”);
42 U.S.C. § 1981; the Americans With Disabilities Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act (except for any vested
benefits, which are not waived by this Agreement); the Equal Pay Act; the
National Labor Relations Act; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act; the New Jersey Family Leave Act;
any and all similar applicable laws of any state, district, city and/or other
municipality in which Anaya resides, resided and/or has rendered services to the
Company; and any amendments made to any of the above statutes and/or codes;

 

(b)                                 any and all other claims for employment
discrimination, harassment, and/or retaliation (whether based on a federal,
state or local constitution, statute, ordinance, code, common law, court
decision or otherwise);

 

6

--------------------------------------------------------------------------------


 

(c)                                  any and all claims relating to Anaya’s
employment by the Company (and/or by any of the other Company Releasees), the
terms and conditions of such employment and/or the termination of such
employment;

 

(d)                                 any and all claims relating to, or arising
out of, the making of this Agreement;

 

(e)                                  any and all claims for damages or personal
injury of any type whatsoever;

 

(f)                                   any and all claims of breach of implied or
express contract, misrepresentation, negligence, fraud, wrongful discharge,
invasion of privacy, constructive discharge, infliction of emotional distress,
intentional infliction of emotional distress, battery, defamation, libel,
slander, compensatory and/or punitive damages; and

 

(g)                                 any and all claims for attorneys’ fees,
costs, disbursements and the like.

 

Anaya further agrees that on the Separation Date or within four (4) days
thereafter, Anaya will sign, date and deliver to the Company the original of an
additional general release in the form attached hereto as Exhibit 1 (the
“Additional General Release”), which is hereby incorporated into and made part
of this Agreement. If Anaya fails to so sign and deliver the original of the
Additional General Release, then, unless the four (4) day period referred to
above is extended in writing by the Company, Anaya will be in breach of this
Agreement and will not receive or be entitled to receive the Severance Benefits.

 

You are not, by signing this Agreement, releasing or waiving (i) any vested
interest you may have in any stock grants, stock options, 401(k) or profit
sharing plan by virtue of your employment with Cantel, subject to the terms and
conditions of the applicable plans, (ii) any rights or claims that may arise
after this Agreement is signed by you (with the exception of the rights and
claims that you will release and waive when you sign the Additional General
Release), (iii) the severance pay, compensation, and benefits specifically
promised to you under this Agreement, (iv) the right to institute legal action
for the purpose of enforcing the provisions of this Agreement, (v) the right to
apply for state unemployment compensation benefits, (vi) any workers
compensation benefits to which you may be entitled under applicable law,
(vii) any claim for indemnification in your capacity as a former employee and
officer of Cantel under applicable law in the event a third party institutes an
action against Cantel and/or you related to your employment or duties and
responsibilities of your position, recognizing that Cantel reserves the right to
contest any such claim for indemnification as applicable and in accordance with
applicable law; (viii) any rights for continuation

 

7

--------------------------------------------------------------------------------


 

coverage under COBRA; or (ix) the right to file a claim or charge with, or
provide information or participate in an investigation, hearing or proceeding
conducted by a governmental agency, including the Equal Employment Opportunity
Commission (“EEOC”), although you agree by your signature below that you will
not be entitled to recover and will not accept any award of money, compensation,
costs, attorney’s fees or damages whatsoever against Cantel or any of the other
Company Releasees resulting from the filing of a charge or complaint or other
claim by or with the EEOC, any other government agency, any Court and/or any
other tribunal asserting or alleging any claim, demand or cause of action that
has been released or waived in this Section 3.  Additionally, you agree that the
Severance Benefits set forth in this Agreement fully and completely compensates
you for any and all claims you may have against Cantel or any of the other
Company Releasees as set forth in this Agreement.  In addition, nothing in this
Agreement will be interpreted or applied in a manner that affects or limits your
otherwise lawful ability to challenge, under the Older Workers Benefit
Protection Act (“OWBPA”) (29 U.S.C. § 626), the knowing and voluntary nature of
your release of any ADEA claims against any of the Company Releasees before a
court, the EEOC, or any other federal, state, or local agency.  Furthermore, for
the avoidance of doubt, nothing in this Agreement will be interpreted to limit
Anaya’s right to receive an award to which Anaya may be entitled for information
provided to the U.S. Securities and Exchange Commission (“SEC”), the U.S.
Commodity Futures Trading Commission (“CFTC”), or equivalent state securities
enforcement agencies.

 

4.                                      Restrictive Covenants.  (a) Anaya
acknowledges and agrees that the post-termination restrictions and other
provisions of the Confidentiality Agreement that by their terms or implication
survive the termination of his employment will continue in full force and effect
according to the applicable terms of such Confidentiality Agreement following
Anaya’s termination and Anaya agrees to comply with such obligations,
restrictions and provisions.

 

(b)                                 In order to protect the interests, good will
and reputations of Cantel and the other Company Releasees, Anaya agrees that at
all times after and including the Effective Date, Anaya may not, directly or
indirectly, make or disseminate any statements or other communications (written,
oral or otherwise) of a disparaging or derogatory nature to any person, entity
and/or other third party (excluding communications with government agencies
and/or with Cantel or any of the other Company Releasees) about Cantel, any of
the other Company Releasees, and/or about the products, services and/or
operations of Cantel and/or of any of the other Company Releasees, unless
legally compelled to do so by subpoena, court order or other valid legal process
or governmental action.

 

8

--------------------------------------------------------------------------------


 

5.                                      Cooperation.  For the one (1) year
period following the Separation Date, you agree to cooperate with and make
yourself available to Cantel, as Cantel may reasonably request (taking into
consideration the scheduling demands of any new employment obtained by you) to
assist in any matter relating in any way to your prior employment by Cantel (or
by any of the other Company Releasees), including but not limited to giving
truthful statements, information and/or testimony in connection with any
investigation, action or proceeding with respect to which you may have
knowledge, information or expertise.  If at any time you receive a subpoena or
other Court or legal process relating in any way to Cantel, any of the other
Company Releasees and/or any present or former customer or employee of any of
the same, you immediately will, to the extent permitted by law, give Cantel
written notice of the same, and will make yourself available to Cantel to be
interviewed concerning the subject of such contact.  You will be reimbursed for
reasonable and necessary expenses incurred by you in providing cooperation under
this Section 5 of this Agreement (e.g., travel, lodging and meal expenses),
provided that you provide appropriate invoices and/or receipts for any such
expenses.

 

6.                                      Confidentiality of Agreement.  To the
fullest extent permitted by law, Anaya shall keep confidential and shall not
disclose (directly or indirectly) to any person or entity for any reason (except
pursuant to lawful legal process, as required by law or as consented to in
writing by the Company) the negotiation, existence, terms and/or conditions of
this Agreement, except that Anaya may disclose the negotiation, existence, terms
and/or conditions of this Agreement to Anaya’s immediate family, attorneys,
accountants, tax advisors, any governmental tax authority and/or other
government agency, provided that such persons or entities (excluding any
governmental tax authority and/or other government agency) are first made aware
of the confidentiality provisions of this Agreement and agree to abide by its
terms.  Anaya represents that, subject to the exceptions noted in the
immediately preceding sentence, Anaya has not disclosed any information
regarding the negotiation, existence, terms and/or conditions of this
Agreement.  This Agreement may be introduced as evidence in any proceeding only
for the purpose of enforcing its terms.

 

7.                                      No Admissions.  Neither the negotiation,
the terms, the existence nor the execution of this Agreement will constitute or
operate as an acknowledgement or admission of any kind by the Company (and/or by
any of the other Company Releasees) or by Anaya of any liability, facts, claims
or defenses, or that any of them engaged in any illegal or wrongful activity of
any kind in violation of any federal, state or local constitution, statute,
regulation, code, ordinance, common law or otherwise.

 

8.                                      Construction.  The language in all parts
of this Agreement will in all cases be construed simply, according to its fair
meaning, and not strictly for or against either of the Parties.  Without
limitation, there will be no presumption against any Party on the ground

 

9

--------------------------------------------------------------------------------


 

that the Party was responsible for drafting this Agreement or any part of it. 
The headings contained in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.

 

9.                                      Entire Agreement.

 

(a)                                 This Agreement (including its Exhibit 1)
constitutes the entire agreement and understanding between the Parties regarding
the subject matters addressed herein and, with the two exceptions noted in
Sub-Section (b) and (c) below in this Section 9, this Agreement supersedes,
cancels and replaces any and all prior agreements and/or understandings between
the Parties hereto regarding the subject matters addressed herein, whether
written or oral.

 

(b)                                 Notwithstanding the above, this Agreement
does not supersede, cancel or terminate the Confidentiality Agreement, which
remains in full force and effect.  Additionally, to the extent that this
Agreement addresses any subject matters that are also addressed in the
Confidentiality Agreement, this Agreement will be interpreted and applied so as
to enhance the protections afforded to the Company (and to the other Company
Releasees) under the Confidentiality Agreement.

 

(c)                                  Anaya acknowledges and agrees that the
total payments and benefits provided for under this Agreement exceed the total
payments and benefits provided for under the Severance Agreement.  Anaya further
agrees that the Severance Agreement is superseded, canceled and replaced by this
Agreement.

 

(d)                                 With the exception of any court ordered
reformation or modification pursuant to Section 10 below, this Agreement may not
be modified, amended or terminated, except by written agreement signed by all of
the Parties hereto.  The terms of this Agreement are deemed an enforceable
contract and not a mere recital.  Anaya acknowledges and agrees that other than
as expressly set forth in this Agreement, Anaya is not entitled to any other
payments or benefits under any other agreement entered into with the Company (or
with any of the other Company Releasees).  For the avoidance of doubt, under no
circumstances will duplicate payments or benefits be provided under this
Agreement and under the Severance Agreement (or under any other agreement).

 

10.                               Severability and Reformation.  In the event
any provision (or part thereof) of this Agreement is held to be invalid,
illegal, void or unenforceable by a court of competent jurisdiction, such
provision (or part thereof) will be deemed to be modified so that its purpose
can lawfully be effectuated to the fullest extent of the law and in any case
such holding will not affect the validity or enforceability of the remainder of
this Agreement.  However, in the event that any of the waivers and releases set
forth in Section 3 of this

 

10

--------------------------------------------------------------------------------


 

Agreement (and/or in the Additional General Release) are held to be invalid,
illegal, void and/or unenforceable by a court of competent jurisdiction, Anaya
will immediately execute and deliver to the Company a general release and waiver
that is legal and enforceable to the fullest extent of the law.

 

11.                               Waiver.  The failure or delay by any Party in
exercising any right, power or privilege under this Agreement will not operate
as a waiver of such right, power or privilege, and no single or partial exercise
of such right, power or privilege will preclude any other or further exercise of
such right, power or privilege or the exercise of any other right, power or
privilege.

 

12.                               Choice of Law and Forum.  This Agreement will
be governed by, and construed in accordance with, the laws of the State of New
Jersey without regard to conflicts of law principles.  Each Party hereto, as to
any dispute concerning, regarding and/or arising out of this Agreement, hereby
submits to the exclusive jurisdiction of the state and federal courts located in
New Jersey, County of Passaic and further agrees not to assert that any action
brought in such jurisdiction has been brought in an inconvenient forum or that
such venue is improper.  To the extent permitted by law, any and all claims
asserted in such an action shall be adjudicated by a judge sitting without a
jury.

 

13.                               Counterparts.  This Agreement may be executed
in any number of counterparts each of which when so executed will be deemed to
be an original and all of which when taken together will constitute one and the
same Agreement.

 

14.                               Effective Date.  This Agreement must be signed
by Anaya and delivered to the Company (Cantel Medical Corp., Attention: Peter
Clifford, EVP and CFO, 150 Clove Road, Little Falls, New Jersey 07424-2139) no
later than November 14, 2016 (the “Deadline”).  Provided that this Agreement is
timely signed by Anaya and timely delivered to the Company and that this
Agreement is not thereafter timely revoked by Anaya pursuant to Section 16
below, this Agreement will be deemed effective and enforceable as of the eighth
day after the date that this Agreement is signed by Anaya and delivered to the
Company (“Effective Date”).  If this Agreement is not signed by Anaya and
delivered to the Company by the Deadline or if this Agreement is timely revoked
by Anaya pursuant to Section 16 below, this Agreement will not become effective
or enforceable and Anaya will not be entitled to receive and will not receive
the Severance Benefits provided for under this Agreement.

 

15.                               IRC Section 409A.  It is intended that all
payments and benefits under the Agreement will be made in compliance with or be
exempt from Section 409A of the Code and the Treasury Regulations thereunder
(“Section 409A”) and that this Agreement will be interpreted in accordance
therewith, and modified accordingly if necessary.  As used in this

 

11

--------------------------------------------------------------------------------


 

Agreement, the “Code” means the Internal Revenue Code of 1986, as amended. 
Notwithstanding anything else herein to the contrary, if any payment or benefit
required hereunder cannot be provided or made at the time specified herein or
pursuant to any specific terms provided herein, without incurring excise taxes
or penalties under Section 409A, then Cantel may delay the payment of such
amount or benefit until the earliest time thereafter when such excise taxes or
penalties will not be imposed.  If necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees,”
payments otherwise required to be made to the Executive pursuant to Section 2
shall be delayed to the earlier of (i) six months and one day after the
Executive’s Separation Date, or (ii) the Executive’s death.  For purposes of
Section 2, the Executive’s Separation Date shall be interpreted in a manner that
is consistent with the term “separation from service” as defined in
Section 409A.  For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment.  Nothing in this Agreement
will be construed as a guarantee of any particular tax treatment to you.  You
will be solely responsible for the tax consequences with respect to all amounts
payable under this Agreement, and in no event will Cantel have any
responsibility or liability if this Agreement does not meet any requirements of
Section 409A.

 

16.                               Knowing and Voluntary Execution and Right to
Revoke.  Anaya acknowledges and agrees that: (a) Anaya has carefully read and
fully understands all of the provisions of this Agreement, specifically
including but not limited to the General Release contained in Section 3 of this
Agreement and the Additional General Release annexed hereto as Exhibit 1;
(b) Anaya has not relied upon any representations or statements, written or
oral, not set forth in this Agreement; (c) the only consideration for Anaya
signing this Agreement is as set forth herein; (d) the consideration provided to
Anaya under this Agreement is in addition to anything of value to which he may
otherwise be entitled; (e) Anaya executes this Agreement freely, voluntarily and
with full knowledge of its terms and consequences; (f) Anaya has been given at
least 21 calendar days to consider this Agreement; (g) any modifications made to
this Agreement, material or otherwise, do not restart or affect in any manner
the consideration period of at least 21 calendar days; (h) Anaya has been
afforded sufficient time and opportunity to consult with an attorney and is
hereby advised to consult with an attorney prior to signing this Agreement;
(i) Anaya has seven (7) days after signing this Agreement to revoke this
Agreement by providing written notice of revocation to Cantel Medical Corp.,
Attention: Peter Clifford, EVP and CFO, 150 Clove Road, Little Falls, New Jersey
07424-2139 within that 7-day period; and (j) if Anaya timely revokes this
Agreement, this Agreement will not become effective and Anaya will not receive
or be entitled to receive any of the Severance Benefits described in this
Agreement.

 

12

--------------------------------------------------------------------------------


 

(The remainder of this page is left intentionally blank.  Signature page to
follow.)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto evidence their agreement by their
signatures below.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

Date: November 10, 2016

By:

/s/ Eric Nodiff

 

 

Eric Nodiff, EVP and GC

 

 

 

 

 

 

Not valid if signed by Anaya after the Deadline.

 

 

 

 

STEVEN ANAYA

 

 

 

 

Date: November 10, 2016

/s/Steven Anaya

 

Steven Anaya

 

14

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

General Release

 

Reference is hereby made to the Separation Agreement And General Release by and
between STEVEN ANAYA (“Anaya”) and CANTEL MEDICAL CORP. (the “Company”) (the
“Agreement”). Capitalized terms used but not defined herein are used herein as
defined in the Agreement.  Anaya is signing this General Release (referred to in
the Agreement as the “Additional General Release”) on or within four (4) days
after the Separation Date in accordance with the terms and conditions of the
Agreement.

 

Anaya acknowledges and agrees that for and in consideration of the Severance
Benefits provided for in the Agreement and the other promises and valuable
consideration set forth in the Agreement, Anaya, for himself and for his heirs,
executors, administrators, trustees, legal representatives, successors and
assigns (collectively referred to for purposes of this General Release as the
“Anaya Releasors”), hereby forever releases and discharges Cantel and any and
all of Cantel’s past, present and future parent entities, subsidiaries,
divisions, affiliates or related business entities, assets, employee benefit
and/or pension plans or funds, successors and assigns, and any and all of their
and Cantel’s past, present and future owners, directors, officers, members,
insurers, employees, attorneys, fiduciaries, agents, trustees, predecessors,
successors and assigns (collectively, the “Company Releasees”), from any and all
claims, demands, causes of action, and liabilities of any kind whatsoever (upon
any legal or equitable theory, whether based on any federal, state or local
constitution, statute, ordinance, regulation, common law, court decision or
otherwise), whether known or unknown, asserted or unasserted, which any of the
Anaya Releasors ever had, now have, or hereafter may have against any of the
Company Releasees by reason of any actual or alleged act, omission, transaction,
practice, policy, conduct, occurrence and/or other matter from the beginning of
the world up to and including the date that Anaya signs this General Release.
Without in any way limiting the generality of the foregoing, the Anaya Releasors
so release and discharge the Company Releasees from, including but not limited
to:

 

(a)                                 any and all claims arising under Title VII
of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act; 42
U.S.C. § 1981; the Americans With Disabilities Act; the Family and Medical Leave
Act; the Employee Retirement Income Security Act (except for any vested
benefits, which are not affected by this Agreement); the Equal Pay Act; the
National Labor Relations Act; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act; the New Jersey Family Leave Act;
any and all similar applicable laws of any state, district, city and/or other
municipality in which Anaya resides, resided and/or has rendered services to the
Company; and any amendments made to any of the above statutes and/or codes;

 

(b)                                 any and all other claims for employment
discrimination, harassment, and/or retaliation (whether based on a federal,
state or local constitution, statute, ordinance, code, common law, court
decision or otherwise);

 

15

--------------------------------------------------------------------------------


 

(c)                                  any and all claims relating to Anaya’s
employment by the Company (and/or by any of the other Company Releasees), the
terms and conditions of such employment and/or the termination of such
employment;

 

(d)                                 any and all claims relating to, or arising
out of, the making of the Agreement;

 

(e)                                  any and all claims for damages or personal
injury of any type whatsoever;

 

(f)                                   any and all claims of breach of implied or
express contract, misrepresentation, negligence, fraud, wrongful discharge,
invasion of privacy, constructive discharge, infliction of emotional distress,
intentional infliction of emotional distress, battery, defamation, libel,
slander, compensatory and/or punitive damages; and

 

(g)                                  any and all claims for attorneys’ fees,
costs, disbursements and the like.

 

ANAYA ACKNOWLEDGES AND AGREES THAT:

 

A.                        HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THIS GENERAL RELEASE;

 

B.                        PRIOR TO SIGNING THE AGREEMENT AND PRIOR TO SIGNING
THIS GENERAL RELEASE, HE WAS ADVISED TO CONSULT WITH AN ATTORNEY; AND

 

C.                        HE SIGNS THIS GENERAL RELEASE FREELY, VOLUNTARILY AND
WITH FULL KNOWLEDGE OF ITS TERMS AND CONSEQUENCES.

 

IN WITNESS WHEREOF, in exchange for valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned has signed this
General Release as of and on the        day of                   , 2017.

 

Not valid if signed by Anaya before the Separation Date or more than four
(4) days after the Separation Date.

 

Date:

 

 

 

 

 

STEVEN ANAYA

 

16

--------------------------------------------------------------------------------